DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 11/20/20.  Claims 1-13, 15-21 were pending in the previous action. No claims have been cancelled. No new claims have been added. Claims 1, 5, 16 and 20 have been amended. Accordingly, claims 1-13, 15-21 have been examined and are pending 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/20 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10, 12, 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2014/0258970 A1) in view of Yassin (US 2008/0256554 A1)  in view of Bosworth et al (US 2014/0280771 A1)  in view of Ozzie et al (US 6859821 B1)  -- or alternatively -- McConaughy et al (US 2006/0230078 A1)  further in view of Allen et al (US 2015/0373068 A1)  
Regarding Claim 1, Brown teaches a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform autosave the performing comprising:
receiving, by a web browser of a client device, a user action performed by a user that interacts with a website corresponding to a server (Brown: Abstract; [0039]-[0040]; [0156]; [0248]; FIG 1 - “Application Development Server” ) 
the user interface displayed by the web browser (Brown: [0039]; [0156])  and the user action triggering an autosave functionality (Brown: [0043]; [0168]; [0185]);
determining a change record corresponding to the user action (Brown: [0220] The change information …. can be in the form of a delta record (change record) or in any other format or data structure; [0301]-[0307] ref FIGs 24A-D timeline of user actions representing local model changes; FlGs 18, 19, 21) 
determining when the change record saves a totality of a resource (Brown: [0043], [0222])
Brown does not explicitly teach:
(i) queuing the change record in a first queue that is local to the client device to commit corresponding changes to a local model
(ii) wherein the changes to the local client model comprise a change to a page schema and a change to a corresponding binding;
(iii) queuing the change record in a second queue that communicates with the server to persist the change record at the server 
(iv) wherein the corresponding changes cause corresponding modifications to the user interface before the first change record is persisted at the server, wherein at least one additional user action is received and its corresponding changes to the model are committed and cause corresponding modifications to the user interface before the first change record is persisted at the server.
(v)  processing, by the website within the web browser, the change record in the first queue independently of the change record in the second queue and applying the change record to the user interface; and
(vi) communicating, to the server, the change record in the second queue
independently of the change record in the first queue, the communicating causing the change record to be persisted at the server
(vii) wherein the change record is queued in duplicate on both the first queue and the second queue 
(viii) when the change record saves a totality of a resource, removing previous change records to the resource from the first queue and the second queue.
Yassin teaches:
(iii) queuing the change record in a second queue that is local to the client device that communicates with the server to persist the change record at the server (Yassin : [0022] ref FIG 2,  “Queue handling methods are intended for collecting messages and   FIG 3,   “The method further comprises implementing a message queue handler step 330, in which the controller [310] manages the event queue and update[s] that should be notified to the server model.”)
(iv) wherein the corresponding changes cause corresponding modifications to the user interface before the first change record is persisted at the server, wherein at least one additional user action is received and its corresponding changes to the model are committed and cause corresponding modifications to the user interface before the first change record is persisted at the server (Yassin : [0022]  ref  FIG 2, “ … if the data is updated by the views, [the controller 218] sends notifications to the server model and to the client model..” ; [0027] ref FIG 3)  
 (vi) communicating, to the server, the change record in the second queue
independently of the change record in the first queue, the communicating causing the change record to be persisted at the server (Yassin : [0022]  ref FIG 2 “… changes are kept locally on the client and the server is updated later when the connection is resumed”; [0027] ref FIG 3) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yassin re: viewing of application changes and communication of the corresponding (model) changes to the server with those of Brown re: communicating model changes to the server (Brown: [0220], [0222]) since Yassin explicitly teaches that the changes are communicated in this fashion and since doing so enables working offline when not connected to the Yassin: [0022] ref FIG 2; [0027] ref FIG 3 “Handling the events and updates is particularly important for semi-connected systems, in which connection to the server is not continuous, while the user needs to keep working on the application. Thus, the controller stores the changes and updates the server when possible”) 
Brown and Yassin do not explicitly teach:
(i) queuing the change record in a first queue that is local to the client device to commit corresponding changes to local models
(ii) wherein the changes to the local client model comprise a change to a page schema and a change to a corresponding binding;
(v)  processing, by the website within the web browser, the change record in the first queue independently of the change record in the second queue and applying the change record to the user interface
(vii) wherein the change record is queued in duplicate on both the first queue and the second queue 
(viii) when the change record saves a totality of a resource, removing previous change records to the resource from the first queue and the second queue.
Bosworth teaches:
(i) queuing the change record in a first queue to commit corresponding changes to local models (Bosworth: FIGs 1A, B – Mobile Data Models; FIGs 11A, B Client 1102 Message Queue 1106; FIG 16 -  Persistance DB; FIG 17  -  On Update Sync Activity / Data Model Interface)
(ii) wherein the changes to the local client model comprise a change to a page schema and a change to a corresponding binding (Bosworth: [0413]; [0427]-[0428]; [0466]-[0467]; FIG 17  - Bound Page)
(v) processing, by the website within the web browser  (Bosworth: FIGs 1A, B, 2 – Mobile Browser), the change record in the first [logical] queue (Bosworth: [0422]-[0424], FIG 17 Message Queue (2)  Functors processed by Controller/View Interface/UI Thread (1) )  independently of the change record in the second [logical] queue (Bosworth: [0426], FIG 17 Message Queue (2)  Functors processed by Sync Engine/Transport Thread (3); [0382] Synchronization can occur asynchronously in the background) and applying the change record to the user interface (Bosworth: [0427]-[0428];  [0465] –[0468] FIG 17 Message Queue (2)  Functor objects processed by Controller/View Interface/UI Thread (1); [0871] FIGS. 11A-B )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bosworth re: queueing local model changes to a page schema and corresponding binding to a first queue for committing local model changes with those of Brown re: communicating model changes to the server (Brown: [0220], [0222])  since by doing so “[t]he mobile client …  can run an application using the data nodes and the occasionally-connected data model … without being in current contact with a server … [and] data nodes can be synchronized in the background as access to the server is made available” (Bosworth: [0851] – [0852]) 
(vii) wherein the change record is queued “in a first [logical] queue to commit … changes to local models” and a second [logical] queue “to be persisted at the server”  Bosworth [0306]; [0421]; [0442]-[0443]; [0465]; [0848]-[0849]; [0871] ref FIGS. 11A-B  Local changes synchronized with server; [0885]; [1516]; FIG 17 Message Queue (2)  functor object processed locally by Controller/View Interface/UI thread (1) and synchronized with server by Sync Engine/Transport (3)); thus discloses the claimed limitation except having separate queues: (vii) wherein the change record is queued in duplicate on both the first queue and the second queue 
However, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the queue of change records (Bosworth: functor objects) processed by the Controller/View Interface/UI and Sync Engine/Transport threads (Bosworth: FIG 17) into separate physical queues for committing changes to the local model (Bosworth: Mobile Data Models)  and persisting the changes remotely (Bosworth: Mobile Application Server), and to duplicate change records  accordingly, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.   Furthermore: 
Ozzie teaches: 
(vii) wherein the change record is queued in duplicate on both the first queue and the second queue (Ozzie :  ref FIG 6 col 14 / lines 31 -35 “The dynamo process 614 … disseminates all locally-initiated deltas [(Local Delta Queue 630)] to other endpoints via the communications manager 622, which transmits them over the network; col 15 / lines 6-11 Outbound delta store 628”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozzie re: duplicating 

-- alternatively -- 

McConaughy teaches: 
 (vii) wherein the change record is queued in duplicate on both the first queue and the second queue (McConaughy: Abstract: Replicating modifications of a directory that include receiving in a source directory service for a source directory requests for modifications in the source directory and transmitting … asynchronously in parallel over a plurality of data communications connections, requests for the same modifications in the duplicate directory; FIGs 3, 4 – Source Receive Queue 434 , Transmission Queues 451)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McConaughy re: duplicating queuing of changes for communicating with the server with those of Brown re: communicating model changes to the server (Brown: [0220], [0222]) since McConaughy explicitly teaches synchronizing model changes in this fashion.
Brown, Yassin, Bosworth and Ozzie | McConaughy do not explicitly teach:
(viii) when the change record saves a totality of a resource, removing previous change records to the resource from the first queue and the second queue.

Allen teaches:
(viii) when the change record saves a totality of a resource, removing previous change records to the resource from the first queue and the second queue. ( Allen: [0085] When a user joins a non-empty collaborative session (i.e., a session with an associated non-empty model stored by the server computer 206), their client computer 204 deletes the local model and replicates the session's model by receiving the session history comprised of an ordered sequence of deltas from the server computer 206.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen re: removing change records with those of Brown re: saving the “totality” of resources, since Allen explicitly teaches initializing a session in this manner.
Claims 16 and 20 do not teach or define any new limitations above claim 1. Therefore similar reasons for rejection apply.
Regarding Claim 2, Brown teaches the computer readable medium of claim 1, wherein the website is an application development website (Brown: [0355] The tool 800 provides an interface for a (Web-based) server collaborative development environment) Brown: “Application Development Server” of FIG 1).
Claim 17 does not teach or define any new limitations above claim 2. Therefore similar reasons for rejection apply.
Regarding Claim 3, Brown teaches the computer readable medium of claim 1, maintaining a history of change records for performing undo and redo operations in interacting with the website (Brown:   [0041] For every change, enough information is provided to apply the change, and optionally enough information to reverse (i.e., rewind/undo) the change. This information may be used in conjunction with a visual timeline to move back and forth through a series of changes to the application; [0045]; [0173]; [0185], [0222], [0296]-[0300] ref FIGs 23A-C ; [0301]-[0307] ref FIGs 24A-D timeline of user actions)  and Bosworth teaches wherein the first queue is an ordered persistence queue that enables a user to work offline when not connected to the server as discussed re: claim 1. 
Brown, Yassin, Bosworth and Ozzie | McConaughy do not explicitly teach:
wherein the first queue is an ordered persistence queue that maintains a history of change records for performing undo and redo operations in interacting with the website
Allen teaches:
 wherein the first queue is an ordered persistence queue that maintains a history of change records for performing undo and redo operations in interacting with the website (Allen: Abstract, [0014], [0022]; [0073], [0110] “ordered sequence of deltas” FIGs 3A-C) 
Allen: [0073], [0110] “ordered sequence of deltas”) that maintains a history of change records (deltas) for “performing undo and redo operations” with those of Brown re: undo operations since Allen explicitly teaches providing undo/redo functionality in this fashion. 
Claim 18 does not teach or define any new limitations above claim 3.  Therefore similar reasons for rejection apply. 
Regarding Claim 4, Brown teaches the computer readable medium of claim 1, including sending change records to the server (Brown: [0220],  [0222]) and Yassin teaches wherein the second queue is an ordered queue where change records are processed one at a time  as discussed re: claim 1.
Brown, Yassin, Bosworth and Ozzie | McConaughy do not explicitly teach:
wherein each change record is sent to the server only if a prior change record in the second queue has been successfully recorded on the server
Allen teaches: 
wherein each change record is sent to the server only if a prior change record in the second queue has been successfully recorded on the server (Allen:  [0086] ref FIG 2, deltas serialized and queued for submission; [0121] When the feedback indicates that the first one of the deltas was accepted, the at least one of the client computers 204 sends a subsequent one of the deltas)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen re: queuing of 
Claim 19 does not teach or define any new limitations above claim 4.  Therefore similar reasons for rejection apply. 
Regarding Claim 5. Brown teaches the computer readable medium of claim 1, wherein the model comprises an application programming interface that manipulates an extensible markup language code that defines the user interface, and the client device comprises a plurality of local lifecycle JavaScript methods (Brown: [0085]-[0086]; [0092]; [0124] ref FIG 4; [0126] ref FIG 5A; [0127] ref FIG 5B; [0157]-[0158];  [0186]) 
Regarding Claim 7, Brown teaches the computer readable medium of claim 1, wherein the change record reflects model changes caused by the user action in the website (Brown: [0355], FIGs 18,19, 21) 
Brown, Yassin, Bosworth and Ozzie | McConaughy do not explicitly teach: 
wherein the change record is added in a transaction that constitutes related model changes
Allen teaches:
wherein the change record is added in a transaction that constitutes related model changes (Allen: [0022], [0069], [0097]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen re: transactions for changes (deltas) with those of Brown re: model changes caused by user actions since by doing so “the collaboration platform [advantageously] implements an efficient Allen [0097]) 
Regarding Claim 8, Brown teaches the computer readable medium of claim 1, including wherein the change record reflects model changes caused by the user action in the website (Brown: [0355], FIGs 18,19, 21) and Bosworth teaches wherein change records are placed in the first queue as discussed re: claim 1 (i), (iv). 
Brown, Yassin, Bosworth and Ozzie | McConaughy do not explicitly teach: 
wherein change records in the transaction are placed in the (first) queue when the transaction is committed, wherein the transaction is committed if no errors occur during its execution 
Allen teaches: 
wherein change records in the transaction are placed in the (first) queue when the transaction is committed, wherein the transaction is committed if no errors occur during its execution (Allen: [0022], [0069], [0097]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen re: transactions for changes (deltas) with those of Brown re: model changes caused by user actions since by doing so “the collaboration platform [advantageously] implements an efficient comparison of the ordered deltas [in order to] make[ ] a determination whether a delta can be applied to the model” (Allen [0097]) 
Regarding Claim 9, Brown  teaches the computer readable medium of claim 8, including wherein the change record reflects model changes caused by the user action in the website (Brown: [0355], FIGs 18,19, 21) Yassin teaches queueing of change 
Brown, Yassin, Bosworth and Ozzie | McConaughy do not explicitly teach: 
wherein change records in the transaction are placed in the second queue when the transaction is recorded, wherein the transaction is recorded when its changes are applied to corresponding client side models and any necessary user interface is updated to reflect corresponding changes 
Allen teaches:
wherein change records in the transaction are placed in the second queue when the transaction is recorded, wherein the transaction is recorded when its changes are applied to corresponding client side models and any necessary user interface is updated to reflect corresponding changes  (Allen: [0022], [0069], [0097]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Allen re: transactions for changes (deltas) with those of Brown re: model changes caused by user actions since by doing so “the collaboration platform [advantageously] implements an efficient comparison of the ordered deltas [in order to] make[ ] a determination whether a delta can be applied to the model” (Allen [0097]) 
Regarding Claim 10, Brown teaches the computer readable medium of claim 1, including sending change records to the server (Brown: [0220],  [0222]) 
Brown, Yassin do not explicitly teach:
wherein the website processes contents of the first queue one at a time and performs corresponding changes.
Bosworth teaches:
wherein the website processes contents of the first queue one at a time and performs corresponding changes (Bosworth: [0423]; [0463], FIG 17 ) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bosworth re: queue processing of local model changes with those of Brown re: communicating model changes to the server (Brown: [0220], [0222]) since Bosworth explicitly teaches that processing changes in this fashion and since doing so enables working offline when not connected to the server (Bosworth: [0883])  
Regarding Claim 12, Brown teaches the computer readable medium of claim 10, including sending change records to the server (Brown: [0220],  [0222]) 
Brown, and Yassin do not explicitly teach: 
determining that communication with the server is restored; transitioning back to online mode; and resuming to persist the contents of the second queue at the server.
Bosworth teaches:
determining that communication with the server is restored; transitioning back to online mode; and resuming to persist the contents of the second queue at the server. (Bosworth: [1516]  “offline changes … synchronized and reconciled with the server once a connection is established.”; wherein Examiner notes that synchronizing changes with the server “once a connection is established” implies “determining that communication with the server is restored” as a necessary pre-condition) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bosworth re: Brown: [0220], [0222]) since Bosworth explicitly teaches that the changes are communicated in this fashion and since by doing so “the page flow mechanism can run independently of network (server) connection (Bosworth: [1516] )  which “enables occasionally connected laptops and other devices to run applications regardless of whether they happen to be connected or offline ” (Bosworth: [0883])  
Regarding Claim 13, Brown teaches the computer readable medium of claim 1, including sending change records to the server (Brown: [0220],  [0222])
Brown does not explicitly teach:
wherein the second queue holds its contents when the web browser is terminated.
Yassin teaches:
wherein the second queue holds its contents when the web browser is terminated. (Yassin: [0022] ref FIG 2  “… each controller communicates with a single client model, multiple views and multiple server models,… The controller also comprises one or more methods for handling a message queue, … for collecting messages and updates for the server model when the connection to the server is lost, and passing the information in order when the connection is resumed. Thus, if the client tries to update the server with changed data when the server is not available, the changes are kept locally on the client and the server is updated later when the connection is resumed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yassin re: holding queue Brown: [0220], [0222]) since Yassin explicitly teaches doing so and since doing so enables working offline (Yassin: [0022] ref FIG 2; [0037] ref FIG 3 “Handling the events and updates is particularly important for semi-connected systems, in which connection to the server is not continuous, while the user needs to keep working on the application. Thus, the controller stores the changes and updates the server when possible”) 
Regarding claim 21, Brown teaches the method of claim 16, wherein the change record reflects model changes caused by the user action in the website (Brown: [0355], FIGs 18,19, 21)  Yassin teaches queueing of change records on the second queue as it relates to changes in client side models and user interface as discussed re: claim 1 (iii), (iv), (vi)  Bosworth teaches wherein change records are placed in the first queue as discussed re: claim 1 (i) & (v).   And  Allen teaches:  (i) wherein the change record reflects model changes caused by the user action in the website and is added in a transaction that constitutes related model changes, as discussed re: claim 7 (ii) change records in the transaction are placed in the first queue when the transaction is committed, wherein the transaction is committed if no errors occur during its execution,  as discussed re: claim 8 and (iii).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Yassin, Bosworth, Ozzie  -- or -- McConaughy  and Allen further in view of Kroeger et al (US 2010/0257230 A1)
Regarding Claim 6 Brown teaches the computer readable medium of claim 1, including sending change records to the server (Brown: [0220],  [0222])  
Brown, Yassin, Bosworth and Ozzie | McConaughy and Allen do not explicitly teach:
wherein the second queue communicates with the server through a request/response mechanism in which each change record in the second queue is sent to the server which in turn sends a corresponding response back indicating whether the change record has been persisted at the server.
Kroeger teaches:
wherein the second queue communicates with the server through a request/response mechanism in which each change record in the second queue is sent to the server which in turn sends a corresponding response back indicating whether the change record has been persisted at the server (Kroeger:  [0092], [0110]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kroeger re: “communicat[ing] with the server through a request/response mechanism” with those of Brown re: communicating model changes to the server (Brown: [0220], [0222]) since Kroeger explicitly teaches that the changes are communicated in this fashion and since doing so enables working offline when not connected to the server (Kroeger: [0096] ref 
Regarding Claim 11, Brown teaches the computer readable medium of claim 1, including sending change records to the server (Brown: [0220],  [0222])
Brown, Yassin, Bosworth and Ozzie | McConaughy and Allen do not explicitly teach:
determining that a response to a request is not received from the server after expiry of a time threshold; and transitioning to offline mode while preserving contents of the second queue and continuing the queuing of new change records in the second queue.
Kroeger teaches:
determining that a response to a request is not received from the server after expiry of a time threshold (Kroeger: [0090]) ; and transitioning to offline mode while preserving contents of the second queue and continuing the queuing of new change records in the second queue (Kroeger: [0091]; [0096] ref  FIG 7A, B) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kroeger re: servers request/response with those of Brown re: communicating model changes to the server (Brown: [0220], [0222]) since Kroeger explicitly teaches that processing changes in this fashion and since doing so enables working offline when not connected to the server (Kroeger: [0077]-[0079], [0096] ref  FIG 7A, B) 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Yassin, Bosworth, Ozzie  -- or --
Regarding Claim 15, Brown/Bosworth teach the non-transitory computer readable medium of claim 1, including undo transactions as discussed re: claim 3; 
Brown, Yassin, Bosworth, Ozzie | McConaughy and Allen do not explicitly teach:
when an undo transaction is added to the second queue while a corresponding original transaction is still waiting in the second queue, both the undo transaction and the corresponding original transaction are cancelled from the second queue  
However,  Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of ordinary common sense such that “when an undo transaction is added to the second queue while a corresponding original transaction is still waiting in the second queue, both the undo transaction and the corresponding original transaction are cancelled from the second queue” since undoing the pending transaction simply restores the original state of the model, thereby obviating the need to send the original transaction to the server for processing, which would be wasteful and inefficient since the changes would merely be undone.  Furthermore,  
Garza teaches:  
when an undo transaction is added to the second queue while a corresponding original transaction is still waiting in the second queue, both the undo transaction and the corresponding original transaction are cancelled from the second queue” (Garza : [0026]  If an indication is received at the … queue manager that the transaction containing an uncommitted message is to be undone all messages in the list associated with the transaction can be deleted from memory) 



Response to Arguments

Applicant’s arguments filed 10/21/20 re: rejection of independent claims 1, 16 and 20 under 35 U.S.C. 103 have been considered but are moot based on the grounds of rejection herein.  Applicant’s arguments are considered here only insofar as they are relevant to the current action.  In particular, 
Applicant argues: 
(1)  “[T]he Prior Art Fails to Disclose Two Independent Queues … where a First Queue that is Local to a Client Device can Process a Change Record Independently of the Change Record being Persisted at the Server and the Second Queue is also Local to the Client Device, and the Change Record is Duplicated in the First and Second Queue”  (Rem. p. 8)  …  [N]one of the cited prior art references disclose two queues, both local to the client device, that queue a change record and process the change record independently. (Rem. p. 10)  (A)  [A]lthough the prior art references disclose a single queue, there is no suggestion or motivation by the prior art to add an additional queue”  (Rem. p. 10) 
(2)  Yassin discloses: "Queue handling methods are intended for collecting messages and updates for the server model when the connection to the server is lost, and passing the information in order when the connection is resumed. Thus, if the client tries to update the server with changed data when the server is not available, the changes are kept locally on the client and the server is updated later when the connection is resumed." Yassin at par [0022].”  Therefore, Yassin solves the problem of Rem. p. 11) 
(3)  Harry discloses, local to the client, a file cache 114 and an activity list 116. However, Harry discloses that “the cache 114 can be utilized to support many of the user and modification activities that historically would require server connectivity. The activity list 116 allows a developer to continue recording commands that facilitate changing source code files while offline.” Harry at [0024], Therefore, Harry fails to disclose duplicate records stored in both cache 114 and activity list 116. (Rem. p. 12)
(4)  Aitken discloses that a “change buffer 202 (sometime referred to as a local buffer in client-server embodiments) contains proposed change(s) 204 to application(s) 122, schema(s) 128, and/or data 130.” Aitken at [0039]. However, Aitken fails to disclose another storage device at the client that stores the proposed changes 204 in duplicate. (Rem. p. 12)
Examiner respectfully disagrees:
Re: (1) – (4) In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Re: (1)(A), (2)  Bosworth was cited for teaching “queuing the change record in a first queue to commit corresponding changes to local models”.  The motivation for “add[ing] an additional queue” a first queue of Bosworth to the “second” queue of Yassin Bosworth: [0851] – [0852]) 
Re: (3), (4)  Ozzie and McConaughy, respectively,  were cited in the alternative for teaching “wherein the change record is queued in duplicate on both the first queue and the second queue”  (Claim 1 (vii)) 




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure re “transactional auto-save” of user changes to a software application development model with client and server queues for corresponding transactions : 
Lucassen et al (US 2005/0273759 A1) (Abstract:  Application development tools and method for building multi-channel, multi-device and multi-modal applications, and in particular, to systems and methods for developing applications whereby a user can interact in parallel with the same information via a multiplicity of channels and user interfaces, while a unified, synchronized views of the information are presented across the various channels or devices deployed by the user to interact with the information …., application frameworks and development tools are preferably based on a MVC (Model-View-Controller) design paradigm that is adapted to provide synchronized multi-modal interactions. Multi-channel authoring can be developed using a similar methodology.  [0037]  A multi-modal system according to the present invention improves user interaction by allowing multiple, coordinated information channels—running either on the same or multiple devices or middleware—to be used simultaneously to gain sequential or parallel information access. A multi-modal framework according to the present invention provides a mechanism for parallel use of multiple access channels whereby transactions are shared across different devices. In addition, mechanisms are provided whereby updates to the underlying information via any given device or interface is immediately reflected in all available views of the information FIGs 1,2, 4, FIG 6 - persistence manager, FIGs 7-9)  
Banavar et al  (US 2002/0129175 A1) (Abstract: A concurrency control mechanism records the reads and updates of the data and of collaboration within a single transaction site and guarantees that they are applied atomically and consistently to both the local and to all remote replica objects of the collaboration; [0060] ref FIGS. 12A, B; [0071] - [0072] ref FIG 13; [0170]; [0186] – [0187]) 
Fowler (US 2011/0041006 A1) Abstract:  Aspects of the invention provide committal of distributed transactions independently of persistent storage which can make the speed advantages of data grid computing available for high volume distributed transactions, without losing the reliability of conventional database systems.  [0044] “ … multiple persistence threads may then operate per persistence device, to improve performance. The system preferably only allows a given distributed transaction to start persisting if it has no identified dependencies on transactions committed earlier. If there are any, the transaction manager queues them waiting for the earlier transactions on which the given transaction is dependent to finish persisting.   [0059] Preferably, the outputting step comprises adding items representing sets of processing results for the transaction to a queue of processing results to be persisted to the persistent storage medium, preferably in the order the processing results were received at the transaction manager. This can help ensure that updates are applied in the correct order. Preferably the method comprises selecting, by an update process, a set of processing results in the queue and persisting the changes defined in the selected processing results to the persistent storage medium. Thus, the transaction manager may write processing results to the queue when a transaction is committed, with a separate update process processing the queue entries ; [0077]; [0103]; [0111] A transaction buffer manager 206 (TxBuffer Manager) is provided in the form of a separate server. One or more backup servers may also be provided for the transaction buffer manager. The transaction buffer manager cooperates with the client 202 in managing the execution of distributed transactions by server grid 204 and stores a transaction buffer for storing details of changes …. Once a distributed transaction has been completed and committed, the transaction buffer manager is responsible for persisting the changes stored in the transaction buffer to the persistent storage, which may …be a conventional … (RDBMS) or some other form of permanent storage….”) 
Tandriono et al (US 2007/0226613 A1)  (Abstract: A data driven, no-refresh, high-interactivity user interface framework, which can be used in (or with) web browsers to provide user interface for accessing product and service configuration through network connection. For example, the user interface can be used with web-based customer order management or product configurator. In one embodiment, the user interface presented as a web document is updated using Document Object Model (DOM) to avoid refreshing. Updates to the user interface are driven by the data managed by the user interface. An event queue for user actions to be dispatched to the server is provided to improve usability of the user interface. A user interface level application program interface is provided for external applications/modules to improve configurability.  [0071] FIG. 6 shows a method to handle events for updating user interfaces according to one embodiment of the present invention. After operation 421 gets a user input event for a web document, operation 423 optionally performs client side processing of the user input event at the client side (e.g., modifying the web document according to the user input event through an implementation of a Document Object Model (DOM)). If operation 425 determines that the user input event requires server processing, operation 427 places the use input event in an event queue. For example, when the user leaves one input field and enters another input field without explicitly requesting committing the data, the client side user interface may implicitly commit the data received in the input field if the data in the input field is changed. To commit the data, the increment change is sent to the server for storage. Based on the increment change, the server may further determine whether there is any change in data for the user interface.
Fryc (US 2016/0342478 A1) (Abstract:  Methods, systems, and computer program products are included to persist a state of an application to a memory and to restore the state of the application from the memory. The method includes leveraging two-way binding between a model and a view of the application in order to persist at least a portion of the model to the memory as a state. The persisting of the model to the memory may be performed automatically; [0036]  a state identifier corresponding to the state of the active model 202 at a particular point in time is associated with the request 208 and sent to the server 206” ; [0038]  “… after sending the request to the server 206, the active model 202 may be designed to optimistically assume that the request 208 sent to the server 206 is successfully processed. Accordingly, the active model 202 may continue to accept input as though the server 206 has processed the request 208 successfully”) 
Onianwa et al (US 2009/0217289 A1) (Abstract: A synchronization system provides a generic synchronization mechanism in which copies of data of an entity maintained by different applications can be synchronized through application-specific entity adapters; [0023] “… the synchronization system may allow applications various options for providing their transactions to the synchronization system. The synchronization system may support a push model in which an application asynchronously sends its transactions to a queue of the synchronization system; FIG 6 – synchronization, cancelling transactions)  
Evans (US 20160004729 A1) (ABSTRACT; [0031]; [0034]; FIGs 2,3) 
Bailor et al (US 20090157811 A1)  (ABSTRACT:  A collaborative authoring application provides an authoring environment in which two or more users can edit a document concurrently ….The authoring environment may be configured into a public mode of operation, in which content and metadata are synchronized automatically…”; [0053]- [0054];  [0059]; [0064]; [0098])
Arteaga et al (US 2006/0173951 A1)  (ABSTRACT: The present invention provides both a system and method for conducting remote online and offline real-time transactions on a handheld device.  [0115] – [0116] Ref FIG. 4;  [0118] Ref FIG. 19;  [0138] Timeout [0187] - [0189] ) 
Kroeger et al (US 2010/0257230 A1) ([0026]-[0030] ref FIG 2; [0043]-[0044] ref FIGs 2, 4  DOM model 410 changes (operations) queued in Write Queue 220 dispatched by Action Dispatcher 222 and stored in Local Database 116; [0077]-[0079] ref  FIG 7A, B offline mode; [0092])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT SHAW/
Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455